Citation Nr: 1315711	
Decision Date: 05/13/13    Archive Date: 05/15/13

DOCKET NO.  11-24 466	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD) and depressive disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

R. Dodd, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1952 to May 1956. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington, which, in pertinent part, denied entitlement to service connection for PTSD.

The Court has held that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  Clemons v. Shinseki, 23 Vet. App. 1 (2009) (claim for benefits based on PTSD encompassed benefits based on other psychiatric disabilities).  Therefore, the Board construes the Veteran's claim for service connection for PTSD as encompassing entitlement to service connection for an acquired psychiatric disability, to include PTSD and depressive disorder, regardless of the precise diagnosis. 

The Veteran and his spouse provided testimony during a videoconference hearing before the undersigned Veterans Law Judge in August 2012.  A transcript is of record. 

The claim was previously before the Board in September 2012 and remanded for further development.  That development having been completed, this claim is once again before the Board.

A review of the Virtual VA paperless claims processing system revealed nothing further pertinent to the present appeal.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

Resolving all reasonable doubt in his favor, the competent medical evidence of record relates the Veteran's PTSD and depressive disorder to his military service. 


CONCLUSION OF LAW

The criteria for service connection for PTSD are met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102 , 3.303, 3.304(f) (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

With respect to the claim for entitlement to service connection for PTSD, because the claim is granted herein, VA's duties to notify and assist are deemed fully satisfied and there is no prejudice to the Veteran in proceeding to decide the issue on appeal.  See 38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159 (2012). 

Legal Criteria

Service connection may be established for a disability resulting from a disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires (1) medical evidence of a presently existing disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)); Hickson v. West, 12 Vet. App. 247, 253 (1999).

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007).  

To establish entitlement to service connection for PTSD a veteran must provide: (1) medical evidence diagnosing PTSD; (2) a link, established by medical evidence, between current symptoms of PTSD and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) .

A diagnosis of PTSD must be established in accordance with 38 C.F.R. § 4.125(a), which simply mandates that, for VA purposes, all mental disorder diagnoses must conform to the 4th edition of the American Psychiatric Association 's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV).  See 38 C.F.R. § 3.304(f). The Court has taken judicial notice of the mental health profession's adoption of the DSM-IV as well as its more liberalizing standards to establish a diagnosis of PTSD. The Court acknowledged the change from an objective "would evoke . . . in almost anyone" standard in assessing whether a stressor is sufficient to trigger PTSD to a subjective standard (e.g., whether a  person's exposure to a traumatic event and response involved intense fear, helplessness, or horror).  Thus, as noted by the Court, a more susceptible person could have PTSD under the DSM-IV criteria given his or her exposure to a traumatic event that would not necessarily have the same effect on "almost everyone."  Cohen v. Brown, 10 Vet. App. 128, 140-141   (1997).

The Board notes that the VA regulation governing claims for service connection for PTSD has recently been amended.  Effective July 13, 2010, VA has amended its adjudication regulations by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.

Specifically, the final rule amends 38 C.F.R. § 3.304(f) by redesignating current paragraphs (f)(3) and (f)(4) as paragraphs (f)(4) and (f)(5), respectively, and by adding a new paragraph (f)(3) that reads as follows:

(f)(3) If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

The provisions of this amendment apply to applications for service connection for PTSD, like the one in this case, that were appealed to the Board before July 13, 2010, but have not been decided by the Board as of July 13, 2010.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall resolve all reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102.

Analysis

The Veteran claims that his PTSD is related to traumatic events to which he was exposed during his service in the Korean War.  In particular, the Veteran claims that he was fired upon while driving a wrecker vehicle in 1953 to 1954 in central South Korea and that he was involved in a body exchange during Operation Glory, in which he was overwhelmed by the sight and smell of the dead.

The Board has reviewed the Veteran's service personnel and treatment records for a showing of the Veteran's claimed service in Korea.  The only documents which reference the Veteran's period of service from May 1952 to May 1956 include the Veteran's DD-214, separation physical, and subsequent treatment records from his National Guard service.  The Veteran's DD 214 shows that he had 11 months and 3 days of foreign service during his period of active duty.  Further, it is indicated that the Veteran received the Korean Service Medal and the United Nations Service Medal.  Later National Guard medical examinations make reference to the Veteran developing gonorrhea in Korea in 1954, although it is unclear if the medical examination entries are based upon objective reviews of the service treatment records that existed at the time of these examinations or if they were histories self reported by the Veteran.  The RO attempted to obtain the Veteran's other records related to his period of active service, but in a March 2009 memorandum, it was determined that these records were unavailable after repeated attempts in accordance with established protocol.  

There are several avenues to document an in-service stressor, other than obtaining verification from the Joint Services Records Research Center (JSRRC) or other government records repository: an in-service PTSD diagnosis with lay testimony; combat service with lay testimony; prisoner of war status with lay testimony; lay evidence of personal assault with appropriate corroboration; and a stressor related to Veteran's fear of hostile military or terrorist activity that is consistent with the places, types, and circumstances of the veteran's service, with appropriate medical evidence.  38 C.F.R. § 3.304(f) (2012). 

In order to begin the inquiry of stressor verification using fear of hostile military or terrorist activity, it must first be shown that the Veteran served in a place or circumstance with which such fear would be consistent.  Here the Veteran's claim is based on having served in Korea during a period of war.  The Veteran's service record shows receipt of the Korean Service Medal and the United Nations Service Medal.  A member of the Armed Forces must have performed duty in Korea between June 27, 1950 and July 27, 1954 in order to be eligible for the Korean Service Medal.  See Executive Order No. 10179 , November 8, 1950.  Moreover, the Veteran's service personnel record specifically reflects that he served in an overseas assignment during his period of service, which would coincide with the Korean War.  Therefore, the Board concedes that the Veteran served in Korea during the Korean War.

Thus, the determinative issue, and focus of the analysis to follow is whether there is sufficient evidence of a relationship between the Veteran's military service, to include a confirmed stressor, and any acquired psychiatric disorder, including depression and PTSD.

The Veteran's service treatment records are absent for a discussion of complaints or treatment for PTSD or any other acquired psychiatric disorder.  The Veteran's VA outpatient treatment records show that he had been treated for psychiatric complaints since 2003 and these included various diagnoses of depression, anxiety, and PTSD.  Although, these records discussed the Veteran's Korean War service in relation to the development of his symptoms, no actual etiological opinion was offered with regard to the Veteran's fear of hostile military or terrorist activity or any verified stressor events.  However, an April 2009 letter from a VA nurse practitioner indicated that he had been treating the Veteran for PTSD since June 2008.  He also stated that the Veteran served in Korea shortly after the cease fire and that he was exposed to small arms fire and explosives, as well as being involved in body retrieval.  He reportedly faced death and the prospect of injury on a daily basis and, since coming home, has displayed classic symptoms of PTSD.  

The Veteran indicated at his August 2012 Board hearing that he had also received private treatment for a period of several weeks in 1980 at a hospital in Seattle Washington.  The Veteran stated that the treatment was for depression.  Although the AMC made attempts to obtain these records, it does not appear that they were available after following appropriate protocol.

The Veteran was administered a VA examination in December 2010.  It was noted that the Veteran had been treated for psychiatric conditions since 1980 and that he was currently being treated for anxiety with medication.  The Veteran's reported stressors of coming under fire as a truck driver and participating in a body exchange were noted.  It was also noted that intense fear was felt in regards to these stressors.  Upon diagnostic testing in accordance with the DSM-IV, the examiner found that the Veteran did meet the stressor criteria based upon his experiences in Korea and that such stressors were related to fear of hostile military or terrorist activity.  However, the examiner found that the Veteran did not meet all of the criteria for a diagnosis of PTSD.  Rather, the Veteran was diagnosed with specific phobia, natural type and situational type, as well as a depressive disorder.  

The Veteran was administered an additional VA examination in October 2012.  At this examination, the Veteran's reported stressors of coming under fire as a truck driver and participating in a body exchange were noted.  After the administration of diagnostic testing in accordance with the DSM-IV, the Veteran was diagnosed with PTSD and major depression.  The examiner found that the symptoms of each condition were interrelated and indistinguishable from one another.  It was also noted that the Veteran had alcohol abuse, but that it was in full remission.  The examiner opined that the Veteran's PTSD is more probable than not related to traumas experienced during the deployment to Korea with the stressors being the basis for fear of hostile military or terrorist activity.

Numerous VA psychiatric treatment records detailing the Veteran's generally consistent account of psychiatric symptomatology and in-service stressors have been associated with the record.  Importantly, a November 2003 VA psychiatric treatment record reflects that the Veteran had a previous diagnosis of PTSD and a current diagnosis of depression by a VA physician.  Treatment records from November 2005 forward began to reflect a consistent diagnosis of PTSD.  These subsequent records show that physicians considered the Veteran's in-service stressors, including that the Veteran served in Korea shortly after the cease fire and that he was exposed to small arms fire and explosives, as well as being involved in body retrieval.  

The Veteran has provided a competent and credible account of psychiatric symptomatology.  See Jandreau, 492 F.3d at 1377.  Significantly, he details a generally consistent account as to these matters, including solely for the purposes of obtaining medical care and treatment at VA Medical facilities.  Further, the lay statements of record also tend to corroborate his account of psychiatric symptomatology.  Given that the Board concedes the Veteran's Korean War service, his statements regarding his stressors are consistent with the types of activities that were common during such service.  These factors together make the Veteran's statements as to his psychiatric symptomatology and in-service stressors competent, credible, and highly probative.  See Buchanan v. Nicholson, 452 F.3d 1331, 1335   (Fed. Cir. 2008); see also Washington v. Nicholson, 19 Vet. App. 362, 367-68   (2005) (it is the Board's responsibility, as fact-finder, to determine the credibility and weight to be given to the evidence). 

In any service connection claim, competent medical evidence and opinions are highly probative in establishing service connection.  VA records document a diagnosis of PTSD with depression.  That diagnosis was based on the Veteran's account of symptomatology and in-service stressors, current examination findings and relevant medical evidence.  Further, in the October 2012 VA examination,  the examiner sufficiently opined that the Veteran's diagnosis of PTSD with depression is related to a fear of hostile military or terrorist activity experienced due to traumas in Korea.  Moreover, the provided medical diagnoses and opinion is highly probative, given each reflects the VA examiner's consideration of (I) the Veteran's competent and credible account of in-service stressors and psychiatric symptomatology, (II) relevant medical evidence, and (III) current examination findings.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  Moreover, the record is generally consistent with all other medical evidence of record, to include VA outpatient treatment records.  Accordingly, the Board finds the most probative medical evidence of record to weigh in favor of the Veteran's claim. 

The December 2010 VA examination report does not reflect the Veteran's diagnosis of PTSD; however, the examiner does not adequately account for evidence contrary to this finding, limiting the probative value of examination.  The Board does not assign significant weight this opinion.  Nevertheless, the examiner does diagnose depression and provides at least an arguable opinion that Veteran's stressors are credible in accordance with the applicable criteria and based upon a fear of hostile military or terrorist activity.  Accordingly, the Board finds that at the least, the evidence is in equipoise.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 

In sum, the Veteran's claimed in-service stressor has been sufficiently corroborated and he has been diagnosed with PTSD with depression.  Additionally, the most probative medical evidence of record sufficiently relates diagnosed PTSD with depression to the Veteran's military service, to include his confirmed stressor.  Thus, resolving all reasonable doubt in the Veteran's favor, the criteria to establish service connection for PTSD with depression have been met and the claim is granted. 


ORDER

Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD) and depressive disorder is granted.




____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


